DETAILED ACTION
Claims 1, 5-8, 10, 12-16, 18-21, and 23 are pending and currently under review.
Claims 2-4, 9, 11, 17, and 22 are cancelled.
Claim 23 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2020 has been entered.

Response to Amendment
The amendment filed 9/15/2020 has been entered.  Claims 1, 5-8, 10, 12-16, and 18-21, and newly submitted claim(s) 23, remain(s) pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 10 and 16 include the recitation that the first sintering duration is “within a range of 1 hour to 24 hours…”  However, these claims are dependent upon independent claim 1, which requires a narrower first sintering duration of more than 6 hours to 24 hours.  Therefore, it is unclear to the examiner as to what specific sintering duration is required by the instant claim.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Specifically, claim 16 merely recites the limitation that the first pressure is applied for between 1 hour and 24 hours.  However, newly amended claim 1 now recites that the first pressure is applied for more than 6 hours to 24 hours.  Thus, claim 16 fails to further limit the scope of independent claim 1 because it is broader than independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 13-16, 19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (US 6,350,407) in view of Kondo et al. (JPH07138019, machine translation referred to herein), and alternatively over the aforementioned prior art and further in view of Takamura et al. (US 2006/0042081).
Regarding claims 1 and 16, Sakata et al. discloses a method of manufacturing sintered compacts of a metal material containing Ti, Cr, and Al, among other metals [abstract, col.7 In.55-61].  The examiner notes that it would have been obvious to select the aforementioned elements from the group disclosed by Sakata et al. because one of ordinary skill would have been able to select Ti, Cr, and Al as expressly disclosed by Sakata et al.  See MPEP 2144.08.  Sakata et al. further discloses that said manufacturing method includes the steps 
Sakata et al. further discloses that the first sintering can be performed for “about 0.2 to 6 hours,” which the examiner reasonably considers to correspond to a first sintering pressure (ie. the first pressure) being applied for about 0.2 to 6 hours [col.19 ln.54-57].  The examiner submits that the disclosed duration range of Sakata et al. (up to 6 hours) still overlaps or is substantially close to the claimed duration range (more than 6 hours) such that prima facie evidence of obviousness exists because the term “about” is reasonably interpreted to allow 
Sakata et al. does not expressly teach a step of determining a duration of the secondary sintering such that a content of aluminum and/or chromium in a layer of 200 micrometers situated at the surface of the preform does not vary by more than 5% in relative value as instantly claimed.  However, the examiner considers the aforementioned limitation to be met by Sakata et al.  Specifically, the examiner recognizes that the recitation of “determining a duration for a second sintering step...such that...a content by weight of...” is an instance of functional language of the claimed “duration for a second sintering step” which 
or more stages, which the examiner reasonably considers to meet the limitation of a third stage (emphasis added) [col.11 In.20-29].  Again, Sakata et al. discloses that said sintering stages are conducted at the aforementioned parameters of a reduced pressure of 10^2 torr or lower or in inert gas at 1 to 760 torr for 1 to 5 hours, which further overlaps with the claimed third pressure of “higher or equal to 1 mbar.”  See MPEP 2144.05(I).  Sakata et al. is also silent regarding any further densification steps after sintering, such that the examiner reasonably considers the recitation of “no additional densification after the third sintering step” to be met absent a specific teaching to the contrary.  Alternatively, the examiner notes that the instant specification discloses that complete densification is achieved during the third sintering step at a pressure of higher than or equal to 1 mbar and a duration of 10 minutes to 10 hours [p.5 In.22-34 of specification].  As stated previously, the examiner considers a third sintering step at a similar reduced pressure of 10^2 torr or lower or in inert gas at 1 to 760 torr for 1 to 5 hours as taught by Sakata et al. to reasonably meet the claimed third sintering step since said sintering parameters would naturally be expected to result in complete densification such that further densification after the third sintering step is not required.
Regarding the further recitation of “determining, after the second sintering step, that a content...,” Kondo et al. discloses measuring the evaporation of certain elements during sintering and further controlling subsequent sintering based on said measurements such that a predetermined composition can be 
Alternatively, the aforementioned prior art does not expressly teach a third sintering step as claimed [col.11 In.20-29].  Takamura et al. discloses that it is known to repeat sintering steps in order to control the density of the sintered body [0016].  The examiner submits that it would have been obvious to repeat the first sintering step because one of ordinary skill would have reasonably been able to select the first sintering step from the group of possible sintering steps to be repeated (ie. first or second step) as would have been reasonably suggested by the disclosures of Sakata et al. and Takamura et al.  See MPEP 2144.08.  Therefore, it would have been obvious to one of ordinary skill to modify the method of Sakata et al. by repeating the first high pressure sintering step, as disclosed by Takamura et al., in order to control density, as taught by Takamura et al. [0016].  Again, the examiner submits that the aforementioned prior art 
Regarding claim 10, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Sakata et al. discloses that the first primary sintering can be done in inert gas at 1 to 760 torr, followed by pressing and a subsequent secondary sintering step at a reduced pressure of 10^2 torr or lower, as would have been recognized by one of ordinary skill [col.19 In.62-67, col.21 In.27-38].  See MPEP 2144.08.  Sakata et al. further discloses that the first sintering duration can be from 0.2 to 6 hours and that the second sintering duration can be from 0.5 to 8 hours [col.19 In.54-57, col.21 In.19-22].  The examiner notes that the overlap between the disclosed sintering parameters of 
Regarding claim 13, the aforementioned prior art discloses the method of claim 1 (see previous).  Sakata et al. further discloses that, prior to debinding, the green body comprises 70 to 98 weight percent metal powder, which corresponds to a binder weight percent of 2 to 30 as determined by the examiner [col.9 In.48-50].  Sakata et al. further discloses that the injection composition is compounded at a temperature of 20 to 200 degrees C to obtain the feedstock material [col.8 In.39-40].  The examiner considers the compounding of Sakata et al. to meet the limitation of mixing as both steps achieve a feedstock material.  The examiner notes that the overlap between the weight percentage ranges and composition mixture temperature disclosed by Sakata et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 14-15, the aforementioned prior art discloses the method of claim 1 (see previous).  Sakata et al. does not expressly teach a variance of less than 3% or 1% in value of Al and/or Cr content, or that evaporation of aluminum and/or chromium during the first sintering is negligible.  However, the examiner again notes that the aforementioned limitations are instances of functional language of the claimed second and first sintering steps, respectively, which merely require second and first sintering step parameters that achieve the instantly claimed minimization of variance and evaporation.  See MPEP 2173.05(g).  These parameters are demonstrated in the instant specification met by a second sintering duration of 10 minutes to 5 hours and a 
Regarding claim 19, the aforementioned prior art discloses the method of claim 1 (see previous).  Sakata et al. does not expressly teach that the first, second, and third sintering steps are consecutive (ie. continuous).  However, the examiner submits that the selection of any order of processing steps is considered to be prima facie obvious absent new or unexpected results due to said order of steps.  See MPEP 2144.04(IV)(C).  Alternatively, Sakata et al. discloses an embodiment wherein sintering is performed as a final treatment, wherein said sintering is performed in multiple steps [col.17 In. 12-14, fig.12].  The examiner recognizes that said embodiment results in consecutive sintering steps as claimed since intermediate pressing/working steps are not disclosed to be present.
Regarding claim 21, the aforementioned combination discloses the method of claim 1 (see previous).  As stated previously, the examiner notes that the recitation of “determining... based on density,” without anything more, is not considered to require a specific relationship between the claimed determination of the third sintering step and the claimed amount of aluminum and/or chromium based on density, such that the aforementioned recitation is not considered to 
Regarding claim 23, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Sakata et al. discloses a second sintering duration of about 0.5 to 8 hours, which overlaps with the instantly claimed duration because the term “about” as disclosed by Sakata et al. allows for values both below and above the disclosed lower limit of 0.5 hours [col.21 In.19-22].  In other words, the term “about” allows for values below 0.5 hours, such that the disclosed second sintering duration of Sakata et al. overlaps with the instantly claimed duration, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (US 6,350,407) in view of others as applied to claim 1 above, and further in view of ASM Handbooks (1990, Applications of Titanium P/M products).
Regarding claim 5, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach that the sintered compact is used for a turbine engine blade.  ASM Handbooks discloses that titanium powder metallurgy alloys are used for turbine blades such as impellers [fig.15a].  Therefore it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by utilizing the sintered compact for a turbine engine blade, and specifically as an impeller, because titanium powder metallurgy products are known to be used for turbine blades, as disclosed by ASM Handbooks [fig.15a].
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (US 6,350,407) in view of others as applied to claim 1 above, and further in view of Singheiser et al. (US 5,503,798).
Regarding claims 6-8, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach a composition as instantly claimed.  Singheiser et al. discloses a high-temperature material made by powder metallurgy [abstract]; wherein said material is a Ti alloy including 19 to 35 atomic percent of Al, 5 to 15 atomic percent of Nb, and 0.1 to 5 atomic percent of Mo, which overlaps with that of the instant claims as determined by the examiner [abstract, col.2 In.16-20, 40-46].  Therefore, it would have been obvious to one of ordinary skill to modify the .  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (US 6,350,407) in view of others as applied to claim 1 above, and further in view of ASM Handbooks (1998, Powder Injection Molding).
Regarding claim 12, the aforementioned prior art discloses the method of claim 1 (see previous).  Sakata et al. further discloses that the injection molding temperature ranges from 20 to 200 degrees C [col.8 In.55-59]; however Sakata et al. does not disclose an injection pressure as instantly claimed.  ASM Handbooks discloses that typical injection pressures for injection molding range from 0.1 to 130 MPa [p.360 table4].  The examiner notes that the overlap between the disclosed injection pressure of ASM Handbook and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Therefore, it would have been obvious to one of ordinary skill to modify the method of Sakata et al. by selected an injection pressure as disclosed by ASM Handbooks because an injection pressure of 0.1 to 130 MPa is typical for injection molding processes [p.360 table4].  Alternatively, the examiner notes that combining the prior art elements of the sintering process of Sakata et al. and the typical injection pressures disclosed by ASM Handbooks, wherein each combined element merely performs the same function as it would separately, .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (US 6,350,407) in view of others as applied to claim 1 above, and further in view of Ito et al. (US 2013/0190164).
Regarding claim 18, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach performing the determining step using a specific method as claimed.  Ito et al. discloses a method of sintering [abstract]; wherein it is known to utilize ICP spectroscopy to determine the content rate of a sintered body before and after sintering such that a lost content rate of material that has been burned off due to sintering can be measured [0121].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by utilizing the content rate determining step disclosed by Ito et al. such that a content of material burned off due to sintering can be measured, as disclosed by Ito et al. [0121].
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (US 6,350,407) in view of others as applied to claim 1 above, and further in view of Obasi et al. (2010, Influence of processing parameters on mechanical properties of 77-6AI-4V alloy fabricated by MIM).
Regarding claim 20, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach a .

Response to Arguments
Applicant's arguments, filed 9/15/2020, regarding the rejections over Sakata eta l. have been fully considered but they are not persuasive.
Applicant argues that Sakata et al. discloses a preferable first sintering duration of 0.5 to 4 hours, which does not meet the instantly claimed duration of “more than 6 hours…”  Although the examiner acknowledges that the aforementioned specific preferred teaching of Sakata et al. does not meet the 

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734